PCIJ_B_18_DanzigILO_LNC_NA_1930-08-26_ADV_01_NA_02_FR.txt. 28

OPINION INDIVIDUELLE DE M. HUBER

La réponse à donner à la question soumise à la Cour dépend
de la manière dont cette question est interprétée, en parti-
culier du sens attribué aux mots « permet » et « statut juri-
dique spécial ». La réponse sera affirmative s’il s’agit de savoir
si le statut juridique spécial de la Ville libre de Dantzig, tel
qu'il résulte du Traité de Versailles, offre la possibilité, pour
la Ville libre, de devenir Membre de l'Organisation internatio-
nale du Travail; par contre, elle sera négative si la question
vise un droit, pour Dantzig, d'obtenir, sans le consentement
de la Pologne, l’admission à l'Organisation avec la collaboration.
que cela comporte. ,

De méme que le Bureau international du Travail, les deux
Gouvernements intéressés ont souligné, notamment au début
de la procédure orale, qu'il n’y a pas en réalité une contesta-
tion, mais seulement une situation juridique douteuse, qu'ils
ont la préoccupation de contribuer à éclaircir. La Cour ne
répondrait donc guère au désir qui a amené le Conseil
d'administration et le Conseil de la Société des Nations à la
consulter, si elle se bornait, en partant d’une hypothése déter-
minée, à une simple réponse négative ou affirmative. Il lui
incombe plutôt d’examiner les différentes situations qui peuvent
se présenter dans le cadre du régime juridique établi par
le Traité de Versailles. Car il est certain que les dispositions
de ce Traité, d’une part, et des accords et décisions intervenus
ultérieurement, d’autre part, ne sont pas toutes obligatoires
dans la même mesure pour ceux qui sont directement inté-
ressés; il y aura donc des incompatibilités absolues et des
incompatibilités relatives, suivant les situations juridiques qu’on
envisage.

Dans la présente affaire, la Cour est d’autant plus autorisée
à envisager des situations différentes possibles que sa réponse
sera en tout cas hypothétique, car elle n’a pas à se prononcer
sur la question préliminaire et générale de savoir si la Ville
libre, abstraction faite de son statut spécial, remplit les
29 OPINION INDIVIDUELLE DE M. HUBER

conditions requises pour l’admission comme Membre de l’Orga-
nisation internationale du Travail.

Astreinte, de par les termes de la requête, à ne s'occuper
que d’un seul aspect du problème, la Cour doit, toujours dans
le cadre de la requête, éclaircir ce côté du problème dans sa
totalité et ne pas se laisser arrêter par une incompatibilité
entre le statut spécial et la Partie XIII du Traité de Versailles
si, sans qu’on touche au statut spécial même, cette incompa-
tibilité peut être éventuellement surmontée, soit par un accord.
entre les intéressés, soit par une concession unilatérale. C’est
ainsi — et en pleine harmonie avec sa conception tradition-
nelle des avis consultatifs — que, par des considérations pure-
ment juridiques, la Cour pourra le mieux aider les intéressés à
trouver des solutions.

*
* *

Cela dit, il convient d’envisager avant tout trois points
d'ordre général.

1. Le statut juridique spécial de la Ville libre repose sur les
clauses du Traité de Versailles qui, d’une part, établissent la
protection de la Ville libre par la Société des Nations (art. 102
et 103), et, d’autre part, consacrent les droits de la Pologne
par rapport à Dantzig, en particulier en ce qui concerne la
conduite, par la République polonaise, des affaires extérieures.
de la Ville libre (art. 104 et Convention du 9 novembre 1920).
Les trois Parties directement intéressées à ce régime sont la
‘Ville libre, la Société des Nations et la Pologne. Le Traité de
Versailles et, partant, le régime établi par ce Traité, est fixe
et indépendant de la volonté des intéressés. Mais, pour autant
que l’un ou l’autre d’entre eux doit être considéré comme
titulaire d’un droit, il doit être tenu pour autorisé à ne pas
s’en prévaloir, dans un cas, ou dans une série de cas; d’espéce,
sauf si cette abstention devait porter atteinte au régime même
en vue duquel le droit a été créé. A la différence d’une com-
pétence statutaire, un droit conventionnel ne saurait être pré-
sumé obligatoire pour son titulaire.

2. La Partie XIII ne stipule pas que seuls peuvent être
Membres de l'Organisation les États possédant une souve-
30 OPINION INDIVIDUELLE. DE M. HUBER |

raineté complète aussi bien au point de vue des relations exté- :
rieures qu’à celui de la législation interne. Par le renvoi qu’il
contient au Pacte de la Société des Nations, l’article 387 du
Traité de Versailles admet, outre les États proprement dits,
des dominions ou colonies qui se gouvernent librement. En
effet, l'Organisation internationale du Travail comprend ou a
compris des communautés dont les relations entre elles sont
essentiellement différentes de leurs relations avec des Puissances
tierces. Les articles 405, alinéa 9, et 421, alinéa 2, prévoient,
aux dispositions principales qu'ils contiennent, des exceptions
importantes en faveur des États qui, quoique entièrement
indépendants dans leurs relations extérieures, peuvent ne pas
être en mesure, à cause de leur structure politique intérieure,
de faire appliquer sur l’ensemble de leur territoire les conven-
tions par eux ratifiées. Si la Partie XIII tient donc compte
de situations très différentes, résultant de la structure interne
des États ou autres communautés Membres de l'Organisation,
ainsi que de leurs rapports de dépendance extérieure, on ne
saurait exclure d’emblée la Ville libre de. l'Organisation inter-
nationale du Travail en raison de son statut juridique spécial.
La question de la compatibilité de ce statut avec la Partie XIIT
est une question d’espéce dont la solution ne saurait être pré-
jugée par le fait que, pour les affäires extérieures, la Ville libre
nagit pas indépendamment. |
3. Les relations d’un Membre de l'Organisation internationale
du Travail avec cette Organisation ne peuvent pas être assi-
milées aux relations résultant d’un traité ou d’une convention
multilatérale quelconque. Aux termes de l’article 387, tout
Membre de la Société des Nations est et doit être Membre de
VOrganisation internationale du Travail; le Préambule de la
Partie XIII donne la raison de cette connexité. Le Pacte
de la Société des Nations et la Partie XIII ne font pas seu-
lement partie d’un même traité, mais sont aussi organiquement
liés. L’adhésion d'un nombre aussi grand que possible de
Membres de la Société des Nations aux conventions adoptées
par la Conférence du Travail est, sans doute, un des buts
visés par la Partie XIII, et dont les articles 405, alinéas
5 et 7, et 416 tendent à assurer la réalisation. La Ville libre
n’est pas Membre de la Société des Nations, mais elle est
protégée par celle-ci; elle est en outre incorporée dans le
31 OPINION INDIVIDUELLE DE M. HUBER

territoire douanier de la Pologne, Membre de la Société des
Nations, qui assure la conduite des affaires extérieures de
Dantzig. Comme, par suite; la Ville libre se trouve entiérement
dans le cadre de la Société des Nations, son admission à
l'Organisation internationale du Travail et son adhésion aux
conventions émanant de celle-ci né peuvent, en principe, aller
à l’encontre, ni.des intérêts de la Société des Nations, ni de
ceux d’un Etat Membre de celle-ci.

*
* *%

Ces considérations d'ordre général, qui dominent tout le
problème soumis à la Cour, doivent entrer en ligne de compte
quand on rapproche le statut juridique spécial de la Ville
libre des dispositions de la Partie XIII, afin de déterminer
leurs compatibilités et incompatibilités absolues ou relatives.

L'auteur d’une opinion individuelle ne saurait procéder en
détail à ce rapprochement 1a où il ne peut pas se référer
à des constatations et considérations correspondantes de l'avis
auquel se joint son opinion. Je me borne donc à indiquer
les points principaux sur lesquels la Cour aurait dû, selon
mon avis, se prononcer.

L’admission de la Ville libre dans l'Organisation inter-
nationale du Travail — C'est-à-dire la création du rapport
conventionnel entre la Ville libre et les autres Membres de
l'Organisation — semble être régie par les mêmes règles qui
gouvernent son adhésion à toute convention collective ou autre.
Le fait que l'adhésion de la Ville libre dépend nécessairement —
de l'intervention de la Pologne et que cet État peut éven-
tuellement s’y opposer, n'exclut pas plus, pour la Ville libre,
la possibilité d’être Membre de l'Organisation internationale
du Travail, que son adhésion aux nombreuses conventions
internationales auxquelles en fait elle est devenue Partie par
l’entremise de la Pologne. Ceci paraît trancher indirectement
par l’affirmative encore une autre question liée à l'examen
du statut spécial, à savoir, si Dantzig possède les caractères
étatiques requis pour être Membre de l'Organisation.
32 OPINION INDIVIDUELLE DE M. HUBER

aux termes de l’article 6, alinéa 2, de la Convention de Paris,
est seulement éventuel, comme le refus de la Pologne, et |
ne prive pas en soi la Ville libre de la faculté de devenir
Membre de l'Organisation internationale. du Travail: laissant
de côté la question de savoir si ce droit de veto est réel-
lement destiné à trouver son application dans toutes les
hypothèses, il ne constitue qu’une condition appartenant
à ce statut spécial La même observation vaut pour toute
‘autre intervention éventuelle de la Société des Nations en
vertu de son droit de protection.

La difficulté du problème soumis à la Cour réside dans
les incompatibilités éventuellement existantes entre le statut
juridique spécial de la Ville libre et les droits et obligations
qui résulteraient pour elle de sa qualité de Membre de l’Orga-
nisation. Comme il serait absurde d'admettre une communauté
qui ne pût participer au fonctionnement, la question de I’ad-
mission se trouve liée à celle de la participation.

Le fait que la Pologne consentirait éventuellement à deman-
der à qui de droit, au nom et pour le compte de la Ville
libre, l’admission de celle-ci, peut être compris de manières
différentes et exige par suite d’être précisé. Si le consentement
intervenait à la suite d’une décision rendue en vertu de la
procédure instituée par l’article 39 de la Convention de Paris,
il laisserait intact le droit de la Pologne de procéder elle-même,
pour la Ville libre, à tous actes appartenant à la conduite des
affaires extérieures que cette dernière voudrait entreprendre
ou aurait à entreprendre en sa qualité de Membre de l’Organi-
sation du Travail. Si le droit de la Pologne de se refuser
à agir pour la Ville libre dépend du caractère de J’acte
demandé — savoir, s’il est ou non contraire aux intérêts
importants de Etat polonais — (décisions du Haut-
Commissaire du 17 décembre 1921 et du Conseil de la Société
des Nations du 17 mai 1922), la Pologne ne peut en aucun
cas être obligée à renoncer à son droit de conduire les affaires
extérieures de la Ville libre. Il importe donc de vérifier
1°. si et dans quelle mesure la participation à l'Organisation
internationale du Travail rentre dans le domaine des affaires
extérieures et, partant, du droit de la Pologne; et 2° si et
dans quelle mesure l’entremise de la Pologne, en vertu de ce
33 OPINION INDIVIDUELLE DE M. HUBER

droit, dans les rapports entre la Ville libre et l'Organisation
du Travail, serait contraire aux stipulations de la Partie XIII.
Dans la mesure où il y aurait incompatibilité, l'admission de la
Ville libre dépendrait du consentement de la Pologne. Mais si
ce consentement n’est pas contraire au statut spécial — et il
ne l’est pas, pour les raisons indiquées plus haut —, ce statut
ne saurait être considéré comme ne permettant pas à la Ville
libre de devenir Membre de l'Organisation internationale du
Travail. La faculté existe toujours, quoique conditionnellement.

Toutes ces questions ne se poseraient pas, si le consente-
ment de la Pologne signifiait le renoncement par cet État, en
ce qui concerne les relations éventuelles entre la Ville libre
et l'Organisation du Travail, à l'exercice de son droit décou-
lant de l’article 104, 6°, du Traité de Versailles. Alors, —
admise par l'entremise et avec le consentement de la Pologne,
— la Ville libre se trouverait dans la même situation que les
Membres qui conduisent en pleine indépendance leurs affaires
extérieures.

Passant maintenant à l'examen des points principaux au
sujet desquels une incompatibilité pourrait exister, il y a lieu
de retenir notamment les suivants :

1° Les délibérations de la Conférence n’appartiennent pas
au domaine des affaires extérieures au même titre que les
négociations d’une conférence diplomatique, parce que, eu égard
au vote individuel de tous les délégués (article 390, alinéa
premier), ce n’est pas la volonté des Etats en tant que per-
sonnes du droit international qui, au moins juridiquement
parlant, y trouve son expression. Or, la notion juridique des
affaires extérieures est liée à celle de la volonté, soit indivi-
duelle soit collective, des États dans leurs rapports mutuels.
La Conférence ne comprendrait donc pas une délégation
-dantzikoise dirigée par le chef de la délégation polonaise; la
situation anormale et incompatible avec la structure de la
34°. OPINION INDIVIDUELLE. DE M. HUBER

Conférence, qui se produirait si la délégation d’un Membre
était dirigée par celle d’un autre, ne pourrait donc pas se
présenter.

Toutefois, comme les délibérations de la Conférence sont
destinées à aboutir notamment à des conventions internatio-
nales, il est concevable — fût-ce à la suite d’une extension criti-
quable de la notion — de considérer la désignation des délé-
gués comme un acte de politique étrangère. Dans cette hypo-
thèse, la désignation des délégués dantzikois pourrait être
soumise à l'agrément du Gouvernement polonais et serait
communiquée par lui; mais, cette communication une fois faite,
la. situation indépendante des délégués, aux termes de l’arti-
cle 390, serait entièrement conforme au régime de l'Organisa-
tion internationale du Travail.

2° Les conventions élaborées par la Conférence et ratifées
par un Membre créent pour ce dernier des obligations qui
vont au dela de celles qu’il contracte par le seul fait de son
admission, L’acte de ratification revét donc le caractére d’un
acte de politique étrangére et appartient en conséquence au
domaine dans lequel la Pologne a le droit d’agir aux lieu et
place de la Ville libre. Cependant, ici, l'entremise de la Pologne
n’est pas plus un obstacle qu’elle ne le serait pour l'admission
même et qu'elle ne l’a été dans le passé, lors de la conclusion
de toute autre convention dont la ratification est laissée à la
discrétion entière des Membres. L'Organisation n’a pas à se
préoccuper des conditions dans lesquelles ses Membres exercent
ou n’exercent pas leurs droits propres. Toutefois, d’après
‘Vinterprétation donnée à l’article 405, alinéas 5 et 7, dans les
exposés présentés à la Cour au nom du Bureau international
du Travail, le Membre est tenu de ratifier si l’autorité compé-
tente, qui est, en règle générale, l'organe législatif, et qui, dans
un délai déterminé, doit être saisie des projets de convention,

a approuvé un projet. Quoi qu’il en soit, — qu'il s'agisse d’un
procédé particulier à la Partie XIII ou du procédé normal
pour la ratification de la convention, — c’est toujours un

organe du Membre qui manifeste la volonté entraînant la
‘ratification. Comme cet organe, quel qu’il soit, est absolument
libre de sa décision, il appartient en tout cas à la Ville libre
de n’approuver un projet que dans des conditions qui écartent
un conflit entre ses obligations envers la Pologne, d’une part,
35 OPINION INDIVIDUELLE DE M. HUBER

et envers l'Organisation internationale du Travail, de l’autre.
C'est donc un point qui peut être réglé entre la Pologne et la
Ville libre. | .

Dans l'exposé oral fait au nom du Bureau international du
Travail, il a été mentionné que certains Etats Membres sont
convenus de s’entendre entre eux, avant la ratification d’un
projet de convention, afin de suivre une ligne de conduite
uniforme dans ce domaine. Il semble donc possible que l’atti-
tude des Membres à l'égard des projets de convention soit
déterminée par des engagements internationaux autres que
ceux. qui résultent de ia Partie XIII.

3° En ce qui concerne les procédures d'enquête et de règle-
ment judiciaire mentionnées aux articles 411 et suivants, il ya
lieu de distinguer entre les différends qui pourraient surgir,
d'une part, entre la Pologne et la Ville libre, et, d’autre part,
entre la Ville libre et d’autres Membres de l'Organisation.

Quant à la première catégorie, le conflit résultant entre la
juridiction visée à lVarticle 103 et celle qui est prévue à la
Partie XIII du Traité de Versailles, doit et peut trouver une
solution juridique basée sur la valeur relative des clauses de ce
même Traité qui entrent en conflit. Pour ce qui est de la
deuxième catégorie de différends, il y a lieu de constater que
le dépôt d’une plainte contre un État, ou son assignation en
justice, appartient au domaine des affaires extérieures. Mais il
est également vrai qu'il s’agit pour les Membres d’un droit qui
leur revient, et rien n’empéche que la Ville libre s’entende
avec la Pologne au sujet des conditions dans lesquelles elle
s’en prévaudrait, ce qui permettrait à la Pologne de ne pas
refuser son consentement, de ce chef, à l’admission.

4° La question des sanctions, qui ne peuvent pas être
prises sur l'initiative d'un Membre de l'Organisation, ne
semble pas pouvoir donner lieu à difficultés, si ce n'est à
cause de l’union douanière entre la Pologne et la Ville libre.
Or, de ce chef, un obstacle ne saurait guère exister du côté
de l'Organisation du Travail, parce qu’il est déjà reconnu
qu'un Etat lié avec un autre par une union douanière peut

néanmoins être Membre de l'Organisation.
36 OPINION INDIVIDUELLE DE M. HUBER

Les points que je viens de traiter ne prétendent nullement
épuiser la matière. Mais j'estime qu'il y a lieu de fournir des
indications, au moins sur ces points, pour donner à la question

posée à la Cour une réponse présentant l'utilité à laquelle les
intéressés ont pu s'attendre.

(Signé) Max HUBER.
